        Case 4:21-cv-00500 Document 1 Filed on 02/12/21 in TXSD Page 1 of 6




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 SONIA PAPPILLION,                                    CIVIL COMPLAINT

              Plaintiff,
                                                      CASE NO. 4:21-cv-00500
 v.

 MIDLAND CREDIT MANAGEMENT, INC.,                     DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW COMES Sonia Pappillion (“Plaintiff”), by and through the undersigned attorneys,

complaining of the Defendant, Midland Credit Management, Inc., (“Defendant”) as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for Defendant’s violations of the Fair Debt

Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                     JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Southern District of Texas, Defendant conducts business in the Southern District of Texas, and a

substantial portion of the events or omissions giving rise to the claims occurred within the Southern

District of Texas.

                                              PARTIES

      4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,

resided in the Southern District of Texas.

                                                  1
        Case 4:21-cv-00500 Document 1 Filed on 02/12/21 in TXSD Page 2 of 6




    5. Defendant is a debt collection agency with its principal place of business located at 350

Camino de la Reina, Suite 300, San Diego, California 92108. Defendant engages in collection

activities in the state of Texas.

    6. Defendant is a collection agency with the primary business purpose of collecting or

attempting to collect defaulted consumer debts owed or allegedly owed to others. Defendant is

engaged in the business of collecting or attempting to collect, directly or indirectly, defaulted debts

owed or due or asserted to be owed or due to others using the mail and/or telephone, including

consumers in the State of Texas.

                               FACTS SUPPORTING CAUSE OF ACTION

    7. Prior to the conduct giving rise to this cause of action, Plaintiff obtained a personal store

credit card from DressBarn and serviced by Capital One (“subject debt”).

    8. Due to financial hardship caused by the global pandemic, Plaintiff was unable to keep up

with payments, and thus defaulted on the subject debt in 2020.

    9. Subsequently thereafter, Defendant acquired the rights to collect upon the defaulted subject

debt.

    10. In September 2020, Defendant began placing frequent collection calls to Plaintiff’s cellular

phone number, attempting to collect upon the subject debt.

    11. In addition, Defendant began calling Plaintiff’s spouse, Horace J. Pappollion (“Horace”).

    12. Plaintiff never gave Defendant permission to contact her spouse regarding the subject debt.

    13. Likewise, Horace was not a signatory to the subject debt and never provided his cellular

phone number to Defendant or its predecessor.

    14. On February 9, 2021, Defendant placed an unsolicited call to Horace’s cellular phone.

Confused, Horace inquired as to who is calling him. A male representative of Defendant



                                                  2
      Case 4:21-cv-00500 Document 1 Filed on 02/12/21 in TXSD Page 3 of 6




immediately asked for Horace, after verifying that Horace was on the phone, the male

representative transferred the call to a female representative of Defendant, named Malissa.

   15. Malissa immediately states that she is calling from Defendant, let’s Horace know that

Defendant is a debt collector, and that Defendant is attempting to reach Sonia Pappillion as

Defendant’s numerous attempts to reach her have been unsuccessful.

   16. Shocked, Horace asks why Defendant is calling him since he is not on the account. Melissa

responds by stating that since Defendant can’t reach Plaintiff, she questioned Horace on why

Plaintiff can’t make a payment, and if Horace can make an immediate payment on her behalf.

   17. Specifically, Melissa asked Horace: if your wife had come to you for help and told you she

was struggling to make payments, would you help her? Horace continued to let Melisssa know

that he is not on the account, that he does not owe the account, and proceeded to request Defendant

to cease calling him immediately.

   18. Defendant intended for Plaintiff’s spouse to pay the subject debt despite Plaintiff nor her

spouse ever providing prior consent to place calls to plaintiff’s spouse to attempt to collect the debt

from him personally.

                                               DAMAGES

   19. Defendant’s harassing and unfair collection conduct has severely disrupted Plaintiff’s daily

life and general well-being.

   20. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to, invasion of privacy, nuisance, marriage turmoil, embarrassment, harassment,

humiliation, emotional distress, anxiety, and loss of concentration.

   21. Concerned about the violations of her rights and invasion of her privacy, Plaintiff sought

the assistance of counsel to permanently cease Defendant’s collection efforts.



                                                  3
      Case 4:21-cv-00500 Document 1 Filed on 02/12/21 in TXSD Page 4 of 6




             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff restates and realleges paragraphs 1 through 21 as though fully set forth herein.

   23. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   24. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   25. Defendant is a “debt collector” as defined by §1692a(6) because it’s a business, the

principal purpose of which, is the collection of defaulted debts and uses the mail and/or the

telephones to collect delinquent accounts allegedly owed to a third party.

   26. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   27. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   28. Defendant’s communications to Plaintiff’s spouse were made in connection with the

collection of the subject debt.

   29. Defendant violated 15 U.S.C. §§1692b(2), b(3), c(b), d, e, and f through its unlawful debt

collection practices.

   a. Violations of FDCPA §1692b

   30. The FDCPA, pursuant to 15 U.S.C. §1692b(2), prohibits a debt collector from contacting

a third party and stating that a consumer owes any debt.

   31. Defendant violated §1692b(2) when it called Plaintiff’s spouse and disclosed confidential

information about the subject debt.




                                                4
      Case 4:21-cv-00500 Document 1 Filed on 02/12/21 in TXSD Page 5 of 6




   32. Furthermore, Defendant violated §1692b(3) when it contacted Plaintiff’s spouse multiple

times. These calls were made with the intent to humiliate Plaintiff in hopes that she would succumb

to the harassment and make an immediate payment on the subject debt.

   b. Violations of FDCPA §1692c

   33. Defendant violated §1692c(b) when it contacted Plaintiff’s spouse in regards to the subject

debt that was owed by Plaintiff.

   c. Violations of FDCPA §1692d

   34. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”

   35. Defendant violated §1692d when it repeatedly called Plaintiff and left at least 2 confidential

voicemails for Plaintiff’s father regarding the subject debt. Defendant was simply trying to

humiliate and harass Plaintiff into paying the subject debt immediately.

   d. Violations of FDCPA §1692e

   36. Defendant violated §1692e by using false, deceptive, and misleading representation in

connection with the collection of the subject debt. It was deceptive and misleading for Defendant

to misleadingly request Plaintiff’s spouse to make a payment on Plaintiff’s behalf despite never

consenting to being called nor being a signatory to any agreements with Defendant or its

predecessors.

   e. Violations of FDCPA §1692f

   37. Defendant violated §1692f and f(1) by using and unconscionable means in attempting to

collect on the subject debt.




                                                 5
      Case 4:21-cv-00500 Document 1 Filed on 02/12/21 in TXSD Page 6 of 6




   38. Specifically, Defendant contacted a third party and disclosed private and inaccurate

information about Plaintiff’s debt. Defendant’s unconscionable conduct was employed in order to

humiliate Plaintiff so she would make an immediate payment on the subject debt.

   39. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt through incessant deceptive means.

WHEREFORE, Plaintiff CAITLIN C. GOMEZ respectfully requests that this Honorable Court:


   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Enjoining Defendant from further contacting Plaintiff’s spouse.

   c. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   d. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   e. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Plaintiff demands trial by jury.



Dated: February 12, 2021                            Respectfully Submitted,

                                                    /s/ Marwan R. Daher
                                                    /s/ Alexander J. Taylor
                                                    Marwan R. Daher, Esq.
                                                    Alexander J. Taylor, Esq.
                                                    Counsel for Plaintiff
                                                    Sulaiman Law Group, Ltd
                                                    2500 S Highland Ave, Suite 200
                                                    Lombard, IL 60148
                                                    Telephone: (630) 575-8181
                                                    mdaher@sulaimanlaw.com
                                                    ataylor@sulaimanlaw.com

                                               6
